Citation Nr: 0406180	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  93-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
January 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1991 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board 
previously in February 1995 and February 1998 when it was 
remanded for additional development.


REMAND

In September 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the 
additional evidence and to obtain any additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).

The Board notes that although a VA examination of the 
appellant was completed on December 18, 2002, pursuant to the 
Board's development request in September 2002, a copy of that 
report has not been added to the appellant's claims folder.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103), and 
any applicable legal precedent or other 
statutory requirements are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).

2.  The RO should obtain a copy of the 
report of the December 18, 2002 VA mental 
disorders examination of the appellant.

3.  If no such record is available, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a mental disorders 
examination by a board of two 
psychiatrists to establish whether an 
acquired psychiatric disorder is related 
to service.  Send the claims folder to 
the examiners for review.

The examiners are requested to provide an 
opinion, after review of the claims 
folder, including the service medical 
records and the VA examination reports 
dated in March 1995, December 1996, 
August 1998, and February 1999 (all 
marked with yellow tabs), as to the 
appropriate psychiatric diagnosis, if 
any, for the appellant.

Should a current psychiatric disorder be 
found, the examiners are requested to 
opine whether the current disability was 
"likely," "unlikely' or "at least as 
likely as not" incurred in service.  The 
examiners should provide complete 
rationale for all conclusions reached.  
For the sake of clarity, the examiners 
should, in the examination report, 
specifically identify themselves as 
psychiatrists and state that the claims 
folder has been reviewed.  The examiners 
should confer and discuss the case with 
each other prior to finalizing the 
examination report.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The RO should then readjudicate the 
appellant's claim in light of the 
evidence received since the May 2002 
Supplemental Statement of the Case 
(SSOC).  Thereafter, if the claim on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




